United States Court of Appeals,

                                   Fifth Circuit.

                                    No. 93-2508.

The TRAVELERS INDEMNITY CO. OF RHODE ISLAND, Plaintiff-Appellee,

                                           v.

                   Wanda HOLLOWAY, et al., Defendants,

 Verna Rae Heath and Jack Heath, Individually and as Next Friend
of Amber Heath, Aaron Heath, Shawn Heath, and Blake Heath,
Defendants-Appellants.

                               March 28, 1994.

Appeal from the United States District Court for the Southern
District of Texas.

Before WOOD,* SMITH, and DUHÉ, Circuit Judges.

       JERRY E. SMITH, Circuit Judge:

       The district court held that Travelers Indemnity Company of

Rhode Island ("Travelers") had no duty to defend its insured, Wanda

Holloway, against a lawsuit for intentional infliction of emotional

distress and that such lawsuit was not covered by Holloway's

insurance policy.       We affirm.

                                           I.

       Holloway and Verna Rae Heath are the mothers of two girls who

were       competing   for   the    same        cheerleading   position   at   the

Channelview Junior High School.             According to the complaint filed

in Texas state court by the Heath family, Holloway plotted to kill

Verna Rae Heath in order to cause enough distress that Heath's



       *
      Circuit Judge of the Seventh Circuit, sitting by
designation.

                                           1
daughter would lose the cheerleading competition.1    Such conduct,

alleged the complaint, was "Outrageous Conduct Causing Severe

Emotional Distress," a cause of action usually referred to as

intentional infliction of emotional distress.

                                  II.

     Travelers brought an action in federal district court seeking

a declaratory judgment that it has no duty to defend and that the

lawsuit was not covered under Holloway's insurance policy.        The

district court granted Travelers's motion for summary judgment and

denied the Heaths' motion for summary judgment.     In the district

court's view, the insurance policy did not cover the Heaths' state

court lawsuit for three reasons. First, Holloway's conduct did not

constitute an "occurrence" under the policy.     Second, Holloway's

conduct fell within the policy exclusion for intentional conduct.

Third, Holloway's conduct was not alleged to have caused "bodily

injury" as defined in the policy.

                                 III.

         We affirm based upon the "bodily injury" rationale, finding

it unnecessary to reach the two other rationales.       Because all

relevant questions are matters of law, we review the judgment de

novo.     Enserch Corp. v. Shand Morahan & Co., 952 F.2d 1485, 1492

(5th Cir.1992).

     The insurance policy limits coverage to suits that result in

bodily injury.    The relevant provisions of the policy are follows:

     Subject to the provisions and conditions of the policy, and of

     1
        This matter has become known as the "Pom Pom Mom" case.

                                   2
     this form and endorsements attached, the Company agrees with
     the insured named on Page I as follows:

     COVERAGE D—PERSONAL LIABILITY

     To pay on behalf of the insured all sums which the insured
     shall become legally obligated to pay as damages because of
     bodily injury or property damage, and the Company shall defend
     any suit against the insured alleging such bodily injury or
     property damage and seeking damages which are payable under
     the terms of this policy, even if any of the allegations of
     the suit are groundless, false or fraudulent: but the Company
     may make such investigation and settlement of any claim or
     suit as it deems expedient.

                                . . . . .

     BODILY INJURY

     The term "bodily injury" means bodily injury, sickness or
     disease, including death resulting therefrom, sustained by any
     person.

      In order to determine whether Travelers has a duty to defend,

we examine the facts in the complaint to see whether they fall

within the language of the insurance policy.             Cluett v. Medical

Protective Co., 829 S.W.2d 822, 827-28 (Tex.App.—Dallas 1992, writ

denied) (reasoning that under the "eight-corners test," a court

looks only to the pleadings and the insurance policy to determine

whether the insurer has a duty to defend).        A review of the Heaths'

second amended complaint, which is the version of the complaint

operable before the state court, reveals no allegation of bodily

injury.

      The complaint says that Holloway caused the Heaths "extreme

pain, suffering, emotional anguish, and emotional trauma," that

Holloway   "infringed"   on   their   "rights,"    and   that   the   Heaths

suffered "severe emotional distress."       The Heaths complain of the

"trauma" caused by public scrutiny of their lives, which they claim

                                      3
to have been forever changed.    Their "common pleasures" have been

"destroyed."   The Heath children have been deprived of a "sense of

security and well being" and have had to endure "the public

spectacle of their family life being invaded and subjected to

ridicule."   In short, the injuries alleged are typical of those in

a claim for intentional infliction of emotional distress.

      To determine whether the policy covers the Heaths' lawsuit,

we look to the facts of the underlying claim.    Cluett, 829 S.W.2d

at 828.   There are no facts in the record evincing any injury other

than emotional distress.

     Texas law has not yet decided the issue of whether "bodily

injury" refers to emotional injury in this situation.        In the

absence of Texas state court precedent, we conclude that, at least

in the context of the policy at issue and the facts alleged here,

the phrase "bodily injury" unambiguously excludes the types of

nonphysical injuries asserted by the Heaths.    Our holding comports

with the overwhelming weight of authority from other states.     See

National Casualty Co. v. Great Southwest Fire Ins. Co., 833 P.2d

741, 746 (Colo.1992) ("The majority of courts that have interpreted

bodily injury as it is used in the Hartford policy have determined

that it covers physical injury and does not include claims for

purely nonphysical or emotional harm.")    (citation omitted).

     The judgment is AFFIRMED.




                                  4